DISMISS; and Opinion Filed January 6, 2014.




                                           SIn The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-11-01173-CV

                             DENA JOHNSON, Appellant
                                       V.
                       CITIBANK (SOUTH DAKOTA) NA, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-02409

                             MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Lewis
                                   Opinion by Justice Lewis
       On December 4, 2013, the Court reinstated this appeal, which had been abated due to the

bankruptcy filing of appellant. We ordered appellant to file, within ten days, either a motion to

dismiss the appeal or a motion to maintain the appeal explaining why it should be maintained on

the Court’s docket. We warned appellant that if we did not receive either within the time

specified, we would, without further notice, dismiss the appeal. To date, appellant has not filed

any motions nor communicated with the Court regarding the appeal. Accordingly, we dismiss

the appeal. See TEX. R. APP. P. 42.3(c).



                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE
111173F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DENA JOHNSON, Appellant                            On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas
No. 05-11-01173-CV         V.                      Trial Court Cause No. DC-10-02409.
                                                   Opinion delivered by Justice Lewis,
CITIBANK (SOUTH DAKOTA) NA,                        Justices Francis and Lang-Miers
Appellee                                           participating.

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered this 6th day of January, 2014.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –2–